DETAILED ACTION
This office action is in response to application with case number 17/068,065 (filed on 10/12/2020), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
10/12/2020.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/12/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 11-19 are rejected under 35 USC §102(a)(2) as being clearly anticipated by PG Pub. No. US 2021/0061098 A1 by Parker et al. (hereinafter “Parker”)

As per claim 1, Parker teaches an apparatus (Parker, in Fig(s). 1-4, Fig. 6, ¶¶18-19, ¶¶50-71 & ¶¶89-96, discloses systems and methods directed to vehicles capable of automatically detecting impaired drivers of other vehicles, wherein the computing component 600 is performing such said function), comprising:

    PNG
    media_image1.png
    723
    1082
    media_image1.png
    Greyscale

Parker’s Fig. 2
a host vehicle comprising host vehicle kinematic information (Parker, in Fig. 1, Fig. 2 [both Fig(s). reproduced here for convenience] & ¶¶33-48, discloses the vehicle ECU 50 receives information/ signals useful for detecting impaired drivers from a plurality of the vehicle sensors 52, e.g., ECU 50 receives signals that indicate/ derive vehicle operating conditions or characteristics include, but are not limited to accelerator operation amount, and vehicle speed [i.e., vehicle kinematic information]);
[AltContent: arrow]
    PNG
    media_image2.png
    634
    881
    media_image2.png
    Greyscale

Parker’s Fig. 1 (emphasis added)  

[AltContent: arrow]
    PNG
    media_image3.png
    332
    1096
    media_image3.png
    Greyscale

Parker’s Fig. 3 (emphasis added)  

an adjacent vehicle monitoring module receiving host vehicle kinematic information and target vehicle kinematic information corresponding to a target vehicle, the adjacent vehicle monitoring module comprising a belief tracker module producing a measure of distraction of an operator of the target vehicle based upon host vehicle kinematic information and target vehicle kinematic information (Parker, in Fig. 1 & ¶¶18-20, discloses the vehicle recognizes when a driver of another vehicle is impaired, by comparing current behavior of the driver to baseline behaviors of drivers. The behaviors are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like. Parker, in Fig(s). 2-4 [all Fig(s). reproduced here for convenience] & ¶¶46-53, further discloses process 400 for the monitoring vehicle 304 of FIG. 3 to detect impaired drivers of other vehicles 306, wherein the safety mode circuit 210 collects information concerning nearby vehicles 306, when the safety mode is activated in steps 404 & 406, from the sensors 52 of the monitoring vehicle 304, other vehicles via the inter-vehicle communications system 274, the cloud, and other sources); and
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    792
    472
    media_image4.png
    Greyscale

Parker’s Fig. 4 (emphasis added)  

an executive module invoking a response based upon the measure of distraction of the operator of the target vehicle (Parker, in Fig. 1 & ¶¶18-20, discloses actions on detecting an impaired driver of another vehicle that include alerting the driver of the detecting vehicle, alerting the impaired driver, alerting other vehicles, alerting authorities, and engaging autonomous driving to avoid the other vehicle. Parker, in Fig. 4 & ¶¶46-53, further discloses that responsive to determining that the driver of a monitored vehicle 306 is impaired, the monitoring vehicle 304 takes one or more actions, at step 414).

As per claim 2, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Parker further teaches wherein the adjacent vehicle monitoring module further comprises a behavioral metric determination module receiving categorical inputs comprising host vehicle kinematic information and target vehicle kinematic information, the behavioral metric determination module deriving behavioral metrics related to the target vehicle from the categorical inputs and providing the behavioral metrics to the belief tracker module (Parker, in ¶¶18-20, discloses current behavior of the driver are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like. Parker, in Fig. 3, Fig. 4 & ¶¶53-57, further discloses based on the collected information, the safety mode circuit 210 of the monitoring vehicle 304 determines a driving behavior for the driver of each monitored vehicle 306, at 408, and represented as a driver profile. Each driver profile includes numerical scores for a plurality of aspects of the driving behavior, for example, lane changes without signaling, tailgating, speeding, driving too slowly, weaving, unnecessary braking, violations of traffic regulations, remaining stopped when a traffic light turns green, driving at night with headlights off, improper use of signals, improper use of the horn, improper use of headlights, throwing objects from the vehicle, breaking traction, and leaving a rotary island to the right).

As per claim 4, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Parker further teaches wherein the adjacent vehicle monitoring module further comprises a behavioral threat assessment module receiving the measure of distraction of the operator of the target vehicle and producing a threat assessment based upon the measure of distraction (Parker, in ¶2, discloses driving while impaired greatly increases the likelihood of a vehicle accident, and so presents a significant threat to public safety. Parker, in ¶¶18-20, further discloses current behavior of the driver are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like. Parker, in Fig. 3, Fig. 4 & ¶¶50-51, illustrates a process 400 for the monitoring vehicle 304 of FIG. 3 to detect impaired drivers of other vehicles 306, wherein the vehicle 304 activates the safety mode only when the vehicle 304 reaches a specified minimum speed at which the probability of an accident occurring is known to rise significantly); and
wherein the executive module receives the threat assessment and invokes a response based upon the threat assessment (Parker, in ¶¶18-20, discloses actions on detecting an impaired driver of another vehicle that include alerting the driver of the detecting vehicle, alerting the impaired driver, alerting other vehicles, alerting authorities, and engaging autonomous driving to avoid the other vehicle. Parker, in Fig. 3, Fig. 4 & ¶¶46-53, further discloses that responsive to determining that the driver of a monitored vehicle 306 is impaired, the monitoring vehicle 304 takes one or more actions, at step 414).

As per claim 5, Parker teaches the apparatus of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Parker further teaches wherein the categorical inputs further comprise lane metrics and driving environment information (Parker, in Fig. 3 & ¶¶18-20, discloses current behavior of the driver are detected using sensors of the vehicle, and may consider other factors such as road conditions, weather, and the like. Parker, in ¶36, further discloses sensors 52 detect not only vehicle conditions but also to detect external conditions as well, which include detecting road grade, passive environmental objects, and active objects such as those objects used to implement smart roadways that actively transmit and/or receive data or other information).

As per claim 6, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Parker further teaches wherein the host vehicle further comprises at least one of  an external object sensor and  a V2X communications system, and wherein target vehicle kinematic information is received by the host vehicle from the target vehicle via at least one of the external object sensor and the V2X communications system (Parker, in Fig. 1, Fig. 2 & ¶¶33-48, discloses sensors 52 include vehicle acceleration sensors 212, vehicle speed sensors 214, cameras 216, and proximity sensors 218. Parker further discloses the vehicle systems 58 include a GPS or other vehicle positioning system 272, and a vehicle-to-vehicle (V2V) communications 274 system, wherein communication circuit 201 can be used to send signals to, for example, one or more of positioning system 272, and/or V2V communications system 274. Parker, in Fig. 4 & ¶¶52-56, discloses the safety mode circuit 210 collects information concerning nearby vehicles 306, at step 406. The information is collected from the sensors 52 of the monitoring vehicle 304, and/or from other vehicles via the inter-vehicle V2V communications system 274. Parker further discloses monitoring vehicle 304 shares driver profiles with other monitoring vehicles 304, for example using vehicle-to-vehicle communications and/ or  shares driver profiles with safety authorities, for example using vehicle-to-infrastructure communications. Parker, in Fig. 5 & ¶¶74-78, also discloses the safety mode circuit 210 collects information concerning the vehicle 304 and the driver of the vehicle 304, at step 506, from the sensors 52 of the vehicle 304, from other vehicles via the inter-vehicle V2V communications system 274, from the cloud, and from other sources [implies V2X]).

As per claim 7, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Parker further teaches wherein the belief tracker module receives temporal driving environment information and produces the measure of distraction of the operator of the target vehicle further based upon temporal driving environment information (Parker, in ¶¶3-4, discloses collecting information concerning the second vehicle from one or more sensors mounted on the first vehicle, which comprises information describing motion of the second vehicle, and second information not concerning the second vehicle, wherein determining whether the driver of the second vehicle is impaired is further based on the second information. Parker further discloses the first vehicle collecting the second information from one or more second sensors mounted on the first vehicle, wherein the second information describes at least one of: road conditions; traffic conditions; traffic signals; and weather conditions [i.e., temporal driving environment information]. Parker, in ¶¶18-20, further discloses the vehicle recognizes when a driver of another vehicle is impaired, by comparing current behavior of the driver to baseline behaviors of drivers. The behaviors are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like).

As per claim 8, Parker teaches the apparatus of claim 4, accordingly, the rejection of claim 4 above is incorporated. 
Parker further teaches wherein the behavioral threat assessment module receives host vehicle kinematic information, target vehicle kinematic information, lane metrics and driving environment information and produces the threat assessment further based upon host vehicle kinematic information, target vehicle kinematic information, lane metrics and driving environment information (Parker, in ¶¶18-20, discloses current behavior of the driver are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like. Parker, in Fig. 3, Fig. 4 & ¶¶53-57, further discloses based on the collected information, the safety mode circuit 210 of the monitoring vehicle 304 determines a driving behavior for the driver of each monitored vehicle 306, at 408, and represented as a driver profile. Each driver profile includes numerical scores for a plurality of aspects of the driving behavior, for example, lane changes without signaling, tailgating, speeding, driving too slowly, weaving, unnecessary braking, violations of traffic regulations, remaining stopped when a traffic light turns green, driving at night with headlights off, improper use of signals, improper use of the horn, improper use of headlights, throwing objects from the vehicle, breaking traction, and leaving a rotary island to the right).

As per claim 11, Parker teaches the apparatus of claim 4, accordingly, the rejection of claim 4 above is incorporated. 
Parker further teaches wherein the threat assessment is produced based upon comparisons of the measure of distraction to at least one of an environmental based threshold and a severity based threshold (Parker, in ¶¶18-20, discloses the vehicle recognizes when a driver of another vehicle is impaired, by comparing current behavior of the driver to baseline behaviors of drivers. The behaviors are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like. Parker, in Fig. 3, Fig. 4 & ¶¶53-57, further discloses based on the collected information, the safety mode circuit 210 of the monitoring vehicle 304 determines a driving behavior for the driver of each monitored vehicle 306, at 408, and represented as a driver profile. Each driver profile includes numerical scores for a plurality of aspects of the driving behavior, for example, lane changes without signaling, tailgating, speeding, driving too slowly, weaving, unnecessary braking, violations of traffic regulations, remaining stopped when a traffic light turns green, driving at night with headlights off, improper use of signals, improper use of the horn, improper use of headlights, throwing objects from the vehicle, breaking traction, and leaving a rotary island to the right. The aspect scores is kept such that high scores indicate driver impairment).

As per claim 12, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Parker further teaches wherein the response invoked by the executive module comprises at least one of issuing host vehicle warnings, issuing target vehicle alerts, issue third party alerts, and invoking host vehicle assistive control (Parker, in ¶¶18-20, discloses actions on detecting an impaired driver of another vehicle that include alerting the driver of the detecting vehicle, alerting the impaired driver, alerting other vehicles, alerting authorities, and engaging autonomous driving to avoid the other vehicle. Park, in Fig. 4 & ¶¶61-66, further discloses that responsive to determining that the driver of a monitored vehicle 306 is impaired, the monitoring vehicle 304 may take one or more actions, at 414, wherein the actions include notifying an occupant of the monitoring vehicle 304, notifying a safety authority, controlling the monitoring vehicle 304 (e.g., the monitoring vehicle 304 may slow, so as to increase the distance between the two vehicles and/or may maneuver so as to avoid the oncoming vehicle 306), and/or notifying an occupant of that monitored vehicle 306).

As per claim 13, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Parker further teaches wherein the measure of distraction comprises at least one of a visual-manual distraction, cognitive distraction, emotional distraction, drowsy distraction, and impaired distraction (Parker, in Fig. 4 & ¶¶18-20, discloses actions on detecting an impaired driver of another vehicle).






































As per claim 14, Parker teaches an apparatus (Parker, in Fig(s). 1-4, Fig. 6,  ¶¶18-19, ¶¶50-71 & ¶¶89-96, discloses systems and methods directed to vehicles capable of automatically detecting impaired drivers of other vehicles, wherein the computing component 600 is performing such said function), comprising:
a host vehicle providing host vehicle kinematic information, the host vehicle comprising an external object sensor providing target vehicle kinematic information (Parker, in Fig. 1, Fig. 2 [both Fig(s). reproduced here for convenience] & ¶¶33-48, discloses the vehicle ECU 50 receives information/ signals useful for detecting impaired drivers from a plurality of the vehicle sensors 52, e.g., ECU 50 receives signals that indicate/ derive vehicle operating conditions or characteristics include, but are not limited to accelerator operation amount, and vehicle speed [i.e., vehicle kinematic information]);
a behavioral metric determination module receiving categorical inputs comprising host vehicle kinematic information and target vehicle kinematic information, the behavioral metric determination module deriving behavioral metrics related to the target vehicle from the categorical inputs (Parker, in ¶¶18-20, discloses current behavior of the driver are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like. Parker, in Fig(s). 3-4 [both Fig(s). reproduced here for convenience] & ¶¶53-57, further discloses based on the collected information, the safety mode circuit 210 of the monitoring vehicle 304 determines a driving behavior for the driver of each monitored vehicle 306, at 408, and represented as a driver profile. Each driver profile includes numerical scores for a plurality of aspects of the driving behavior, for example, lane changes without signaling, tailgating, speeding, driving too slowly, weaving, unnecessary braking, violations of traffic regulations, remaining stopped when a traffic light turns green, driving at night with headlights off, improper use of signals, improper use of the horn, improper use of headlights, throwing objects from the vehicle, breaking traction, and leaving a rotary island to the right);
a belief tracker module receiving the behavioral metrics, the belief tracker module providing a measure of a categorical distraction based upon a subset of the behavioral metrics (Parker, in ¶¶18-20, discloses the vehicle recognizes when a driver of another vehicle is impaired, by comparing current behavior of the driver to baseline behaviors of drivers. The behaviors are detected using sensors of the vehicle, and considering other factors such as road conditions, weather, and the like. Parker, in Fig(s). 3-4 [both Fig(s). reproduced here for convenience] & ¶¶46-53, further discloses process 400 for the monitoring vehicle 304 of FIG. 3 to detect impaired drivers of other vehicles 306, wherein the safety mode circuit 210 collects information concerning nearby vehicles 306, when the safety mode is activated in steps 404 & 406, from the sensors 52 of the monitoring vehicle 304, other vehicles via the inter-vehicle communications system 274, the cloud, and other sources);
a behavioral threat assessment module receiving the measure of the categorical distraction and producing a threat assessment based upon the measure of the categorical distraction (Parker, in ¶2, discloses driving while impaired greatly increases the likelihood of a vehicle accident, and so presents a significant threat to public safety. Parker, in ¶¶18-20,  further discloses current behavior of the driver are detected using sensors of the vehicle, and may consider other factors such as road conditions, weather, and the like. Parker, in Fig. 3, Fig. 4 & ¶¶50-51, illustrates a process 400 for the monitoring vehicle 304 of FIG. 3 to detect impaired drivers of other vehicles 306, wherein the vehicle 304 may activate the safety mode only when the vehicle 304 reaches a specified minimum speed at which the probability of an accident occurring is known to rise significantly); and
an executive module invoking a response based upon the threat assessment (Parker, in ¶¶18-20, discloses actions on detecting an impaired driver of another vehicle that include alerting the driver of the detecting vehicle, alerting the impaired driver, alerting other vehicles, alerting authorities, and engaging autonomous driving to avoid the other vehicle. Parker, in Fig. 3, Fig. 4 & ¶¶46-53, further discloses that responsive to determining that the driver of a monitored vehicle 306 is impaired, the monitoring vehicle 304 takes one or more actions, at step 414).

As per claim 15, the claim is directed towards the apparatus of claim 14, accordingly, the rejection of claim 14 above is incorporated.  
Claim 15 recites similar limitations performed by the apparatus of claim 7. The cited portions of Parker used in the rejection of claim 7 and base claim 14 teach the same steps performed by the apparatus of claim 15. Therefore, claim 15 is rejected under the same rationales used in the rejection of claims 7 and 14 as outlined above.

As per claim 16, the claim is directed towards the apparatus of claim 14, accordingly, the rejection of claim 14 above is incorporated.  
Claim 16 recites similar limitations performed by the apparatus of claim 8. The cited portions of Parker used in the rejection of claim 4, 8 and base claim 14 teach the same steps performed by the apparatus of claim 16. Therefore, claim 16 is rejected under the same rationales used in the rejection of claims 4, 8 and 14 as outlined above.










As per claim 17, the claim is directed towards a method that recites similar limitations performed by the apparatus of claim 14. The cited portions of Parker used in the rejection of claim 14 teach the same method steps of claim 17. Therefore, claim 17 is rejected under the same rationales used in the rejection of claim 14 as outlined above.

As per claim 18, the claim is directed towards the method of claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Claim 18 recites similar limitations performed by the apparatus of claim 6. The cited portions of Parker used in the rejection of claim 6, 14 and 17 teach the same method steps of claim 18. Therefore, claim 18 is rejected under the same rationales used in the rejection of claims 6, 14 and 17 as outlined above.

As per claim 19, the claim is directed towards the method of claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Claim 19 recites similar limitations performed by the apparatus of claim 5. The cited portions of Parker used in the rejection of claim 2, 5, 14 and 17 teach the same method steps of claim 19. Therefore, claim 19 is rejected under the same rationales used in the rejection of claims 2, 5, 14 and 17 as outlined above.













	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 3 and 10 are rejected under 35 USC §103 as being unpatentable over Parker (US 2021/0061098 A1) in view of PG Pub. No. US 2022/0032924 A1 by Jeihani et al. (hereinafter “Jeihani”)

As per claim 3, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. Parker is silent on all claim 3 limitations.
Jeihani, in ¶22 & ¶¶50-53 that is was old and well known at the time of filing in the art of drivers monitoring systems, discloses wherein the belief tracker module comprises at least one of a Bayesian classifier and a Naive Bayes classifier (Jeihani, in ¶22, employs machine learning methods to first train a classifier to classify certain driver behaviors (as evidenced by sensed vehicle movements and conditions) as a distraction or non-distraction event. Jeihani, in ¶¶50-53 & Table 5, further evaluates performance of the Bayesian Network model in classifying driver distraction). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Parker in view of Jeihani, as both inventions are directed to the same field of endeavor – drivers monitoring systems and the combination would provide for automatically detecting and classifying driver distraction behavior based on at least sensed vehicle activity (see Jeihani’s ¶3).

As per claim 10, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. While Parker, in certain embodiments, implicitly requires wherein the measure of distraction comprises a probabilistic belief (Parker, in ¶51, discloses the vehicle 304 activates the safety mode only when the vehicle 304 reaches a specified minimum speed at which the probability of an accident occurring is known to rise significantly), it does not explicitly recite a probabilistic belief.
Jeihani, in ¶4 and ¶50 that is was old and well known at the time of filing in the art of drivers monitoring systems, discloses a probabilistic belief (Jeihani, in ¶4, discloses some activities such as texting can include many different types of distractions, e.g., physical, visual, and cognitive distractions. Distracted driving is a safety threat as it takes drivers' eyes off of the road, their hands off of the steering wheel, and their thoughts elsewhere, which increases the probability of crashes and fatalities. Jeihani, in Table 4 & ¶50, further discloses a strong traditional prediction model, binary logit was used to predict the probability of driving distraction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Parker in view of Jeihani, as both inventions are directed to the same field of endeavor – drivers monitoring systems and the combination would provide for automatically detecting and classifying driver distraction behavior based on at least sensed vehicle activity (see Jeihani’s ¶3).


Claim 9 is rejected under 35 USC §103 as being unpatentable over Parker (US 2021/0061098 A1) in view of PG Pub. No. US 2020/0225664 A1 by Gariepy et al. (hereinafter “Gariepy”)

As per claim 9, Parker teaches the apparatus of claim 1, accordingly, the rejection of claim 1 above is incorporated. While, in certain embodiments, implicitly requires wherein the adjacent vehicle monitoring module further comprises a reference frame conversion module converting target vehicle kinematic information to a global reference frame (Parker, in Fig. 1, Fig. 2 & ¶¶33-48, discloses sensors 52 is included to detect not only vehicle conditions but also to detect external conditions as well. Sensors that might be used to detect external conditions can include, for example, sonar, radar, lidar or other vehicle proximity sensors, and cameras or other image sensors. Information collected by these sensors may be used to determine erratic motion of other vehicles, and to detect erratic motion of the sensing vehicle. Parker further discloses the vehicle systems 58 include a GPS (Global Positioning System) and/or other vehicle positioning system 272), it does not explicitly disclose a reference frame conversion module converting target vehicle kinematic information to a global reference frame.
Gariepy teaches, in at least ¶ 82 that is was old and well known at the time of filing in the art of vehicle positioning systems, a reference frame conversion module converting target vehicle kinematic information to a global reference frame (Gariepy, in ¶82, GPS device 130 and processor 120 that is configured to convert a GPS location vehicle 101 into a coordinate of global reference frame 145).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Parker in view of Gariepy, as both inventions are directed to the same field of endeavor – vehicle positioning systems and the combination would provide for the determination that coordinates in global reference frame generally correspond to GPS locations (see Gariepy’s ¶82).

	Claim 20 is rejected under 35 USC §103 as being unpatentable over Parker (US 2021/0061098 A1) in view of Jeihani (US 2022/0032924 A1) and further in view of PG Pub. No. US 2020/0218935 A1 by Abe et al. (hereinafter “Abe”)

As per claim 20, Parker teaches the method of claim 17, accordingly, the rejection of claim 17 above is incorporated.
While Parker, in certain embodiments, implicitly requires wherein providing measures of categorical distractions based upon subsets of the behavioral metrics comprises receiving subsets of the behavioral metrics (Parker, in ¶51, discloses the vehicle 304 may activate the safety mode only when the vehicle 304 reaches a specified minimum speed at which the probability of an accident occurring is known to rise significantly), it does not explicitly disclose  receiving subsets of the behavioral metrics 
Jeihani, in ¶2, ¶22 and ¶¶50-53 that is was old and well known at the time of filing in the art of drivers monitoring systems, discloses receiving subsets of the behavioral metrics at  (Jeihani, in ¶22, employs machine learning methods to first train a classifier to classify certain driver behaviors (as evidenced by sensed vehicle movements and conditions) as a distraction or non-distraction event. Jeihani, in ¶4, further discloses some activities such as texting can include many different types of distractions, e.g., physical, visual, and cognitive distractions. Distracted driving is a safety threat as it takes drivers' eyes off of the road, their hands off of the steering wheel, and their thoughts elsewhere, which increases the probability of crashes and fatalities. Jeihani, in Tables 4-5 & ¶¶50-53, also discloses a strong traditional prediction model, binary logit was used to predict the probability of driving distraction, and Table 5, further evaluates performance of the Bayesian Network model in classifying driver distraction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Parker in view of Jeihani, as both inventions are directed to the same field of endeavor – drivers monitoring systems and the combination would provide for automatically detecting and classifying driver distraction behavior based on at least sensed vehicle activity (see Jeihani’s ¶3).
While Jeihani discloses Bayesian Network model in classifying driver distraction, it is silent on Naïve Bayes classifiers.
Abe, in Fig. 5, ¶¶98-120, ¶¶201-220, ¶¶303-306 & ¶377 that is was old and well known at the time of filing in the art of attention monitoring systems, discloses Naïve Bayes classifiers (Abe, in Fig. 5 & ¶¶98-120, discloses the response time (RT) to each trial in the PVT indicates the degree of attention reduction, and is classified into three levels of attention reduction. Abe further discloses an estimated probability of occurrence of each attention reduction level and an estimated probability of occurrence of each attention reduction level per assessment time are calculated according to the Naive Bayes estimation. Abe, in ¶¶201-220, ¶¶303-306 & ¶377, also disclose the Naive Bayes estimation is used in the reduced attention state estimation method, wherein the attention assessment unit 17 calculates the estimated probability of occurrence of each attention reduction level for each section according to the Naive Bayes estimation).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parker and Jeihani further in view of Abe, as both inventions are directed to the same field of endeavor – attention monitoring systems and the combination would provide for simply continuously measure various levels of attention reduction (see Abe’s ¶¶12-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park et al. (PG. Pub. No. US 2020/0361453 A1) discloses a communicator configured to receive
driver state information from a surrounding vehicle, a detector configured to obtain driving information related to surrounding vehicle, a driving assistance module configured to control at least one of a driving speed or a driving direction, and a controller configured to determine whether a driver of the surrounding vehicle is in drowsiness state based on whether the received driver state information satisfies a predetermined condition. And, if the driver of the surrounding vehicle is determined as drowsiness state, control the driving assistance module to avoid the surrounding vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661